Citation Nr: 0115947	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
chondromalacia and Osgood-Schlatter's disease of the right 
knee (right knee disability).

2.  Entitlement to a disability evaluation in excess of 10 
percent for status post neer acromioplasty for the left 
shoulder impingement syndrome (left shoulder disability).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1992, including service in the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2000 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (the RO), which denied entitlement to an 
increased evaluations for the service-connected left shoulder 
and right knee disabilities.  The veteran perfected an appeal 
of this determination to the Board.

Service connection for status post neer acromioplasty for 
left shoulder impingement syndrome was established in October 
1992.  A 10 percent disability evaluation was assigned from 
February 21, 1992.  Service connection was also established 
for chondromalacia and Osgood-Schlatter's disease of the 
right knee.  A noncompensable evaluation was assigned from 
February 21, 1992.   

In addition, in a March 1992 VA outpatient treatment record 
reflects that a VA examiner diagnosed the veteran as having 
tinnitus and opined that the disability was likely secondary 
to in-service acoustic trauma.  The Board finds thus finds 
that the record raises a claim of service connection for 
tinnitus.  38 C.F.R. § 3.155 (2000).  To date, VA has not 
considered this claim and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The service-connected chondromalacia and Osgood-
Schlatter's disease of the right knee is principally 
manifested by complaints of pain, stiffness and occasional 
dislocations as well as an objective finding of crepitus of 
the knee joint.  

3.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

4.  The service-connected status post neer acromioplasty for 
the left shoulder impingement syndrome is principally 
manifested by complaints of pain on motion and objective 
findings of slight limitation of rotation, slight weakness, 
atrophy of the deltoid muscle, and degenerative arthritis of 
the acromioclavicular joint of the left shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
chondromalacia and Osgood-Schlatter's disease of the right 
knee have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5258, 5260, 5261 (2000).  

2.  The criteria for a rating a 20 percent for status post 
neer acromioplasty for the left shoulder impingement syndrome 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5202, 
5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected right knee and left 
shoulder disabilities.  In addition, with respect to the 
former disability, in November 2000 written argument, his 
representative asserted that due to his functional 
impairment, a 10 percent evaluation was warranted.  With 
respect to the latter disability, his representative noted 
that the veteran suffered from left shoulder arthritis and 
corresponding limitation of motion due to pain.  The 
Connecticut Department of Veterans Affairs asserted that a 
higher evaluation was warranted.  In the interest of clarity, 
the Board will first review the applicable law and 
regulations.  The Board will then review the factual 
background and analyze the issues on appeal.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2000).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2000).  

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Additional law and regulations pertinent to the individual 
issues on appeal will be discussed where appropriate below.

Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was signed into law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claims are not final and remain pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The Board has not identified any pertinent 
evidence that is not currently of record, and the veteran has 
not pointed to any such evidence.  The Board notes that VA 
treatment records have been obtained.  The veteran was 
afforded a VA examination in June 2000.  

The Board further observes that in the October 2000 statement 
of the case, the veteran was informed of the pertinent law 
and regulations and was notified of the evidence needed to be 
shown in order for his claims to be granted.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
veteran's claims have been adjudicated by the RO under the 
same statutory and regulatory criteria that must be applied 
by the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  Accordingly, the Board will proceed to a 
decision on the merits.  

1.  Entitlement to a compensable disability evaluation for 
chondromalacia and Osgood-Schlatter's disease of the right 
knee.

Under Diagnostic Code 5257 (impairment of the knee, including 
recurrent subluxation or lateral instability), the schedular 
criteria provides that a 10 percent disability rating is 
warranted for slight residual impairment.  A 20 percent 
disability rating requires moderate residual impairment, and 
a 30 percent disability rating is assigned for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

The Schedule also provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2000).  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).   See also Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).

Factual Background

Service medical records indicate that a May 1990 X-ray 
examination of the right knee was negative.  The veteran was 
discharged from active duty in February 1992 and in April 
1992, he was afforded a VA general medical examination that 
revealed full range of motion of the right knee.  There was 
slight tenderness of the right knee.  The diagnosis was 
Osgood-Schlatter's disease of the right knee.  The veteran 
was also afforded a VA orthopedic examination that same 
month.  The report of that examination indicates that he was 
diagnosed as having chondromalacia of the right knee.  X-ray 
examination was normal.  

A March 2000 VA treatment record reveals that the veteran 
reported having right knee pain.  He indicated that he had to 
stand for long hours and after work, his right knee hurt and 
walking aggravated the condition.  The examination revealed 
full right knee range of motion.  There was no swelling.  
There was evidence of crepitus.  X-ray examination revealed 
mild degenerative joint disease.  

A June 2000 VA examination report reflects that the veteran 
complained of suffering from right knee stiffness and pain.  
During the evaluation, the veteran denied having any decrease 
in the range of motion.  The veteran stated that he 
infrequently had dislocations of the right knee and he 
occasionally used a right knee brace for support.  He stated 
that Tylenol alleviated his pain.  

At the outset of the report, the examiner indicated that he 
had reviewed the veteran's claims folder.  Physical 
examination revealed no effusion and McMurray's and Lachman's 
signs were normal.  There was normal valgus and varus stress 
test and muscle strength was 5/5 for the hip flexors, quads, 
and hamstrings.  In addition, there was full knee flexion and 
extension.  There was no deviation in the gait.  X-ray 
examination of the right knee was normal.  The impression, in 
pertinent part, was chronic right knee pain and 
chondromalacia, Osgood-Schlatter's disease of the right knee.  
The examiner indicated that there was no impairment of the 
right knee and full mobility was noted.  

A July 2000 VA treatment record indicates that the veteran 
had complaints of right knee pain and occasional subluxation.  
Examination revealed that the veteran had full range of 
motion without pain and no effusion.  The assessment was 
patellofemoral pain.  

Discussion

Rating under Diagnostic Code 5257

The RO has rated the veteran's service-connected 
chondromalacia and Osgood-Schlatter's disease of the right 
knee, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (other impairment of the knee).  See 38 C.F.R. § 4.20 
(2000).  The RO has assigned a zero percent evaluation.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board must consider 
which Diagnostic Code or Diagnostic Codes are most 
appropriate for application and provide an explanation for 
any such finding.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995). 

The Board finds that the veteran's right knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  The evidence of record shows that the 
veteran is currently having symptoms of pain and complaints 
of occasional giving-way in the right knee.  There is no 
evidence of limitation of motion or ankylosis.  Thus, the 
Board finds that Diagnostic Code 5257 is most appropriate.



Application of the schedular criteria

The medical evidence of record shows that the veteran had 
complaints of pain, stiffness, and occasional dislocations of 
the right knee.  However, there is no objective evidence of 
recurrent subluxation or lateral instability of the right 
knee.  The most recent VA examination in June 2000 revealed 
that valgus and varus stress tests were normal.  There is 
medical evidence that the veteran has normal strength in the 
right lower extremity and he has a normal gait.  The June 
2000 VA examination report indicates that the veteran had no 
deviation in gait and muscle strength for the hip flexors, 
quads and hamstrings was 5/5.  Significantly, the VA examiner 
indicated that the veteran had no impairment of the right 
knee. 

The Board, however, finds that there is objective medical 
evidence of painful motion of the right knee with joint 
pathology.  The VA treatment records, dated in 2000, reflect 
complaints of right knee instability or subluxation.  There 
were also objective findings of crepitus of the right knee 
joint in March 2000, which is indicative of joint pathology.  
Further, the evidence shows that the veteran exhibited 
painful motion of the right knee.  In fact, a March 2000 
entry indicates that the veteran sought treatment for right 
knee pain.  In addition, the June 2000 VA examination report 
indicates that he was diagnosed as having chronic right knee 
pain and a July 2000 VA treatment entry reflects an 
assessment of patellofemoral pain.  

As noted above, the intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  Here, the Board 
finds that the medical evidence shows that the veteran has 
painful motion of the right knee with joint pathology.  Thus, 
under 38 C.F.R. § 4.59, the veteran is entitled to at least 
the minimum compensable rating, which is a 10 percent rating 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  
 
As noted above, in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or § 4.45 (2000).  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  However, in that regard, 
the Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In the present case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.59 with respect to 
pain, do not apply. 

Potential application of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's right knee disability under a different diagnostic 
code.  The veteran's right knee disability may be rated under 
Diagnostic Code 5258, since the veteran has complaints of 
occasional dislocation.  Under this diagnostic code, a 20 
percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2000).  

The Board finds that a 20 percent evaluation is not warranted 
under the provisions of Diagnostic Code 5258.  There is 
evidence of frequent episodes of pain in the right knee.  At 
the June 2000 VA examination, the veteran indicated that he 
had pain in the right knee.  The diagnosis, in pertinent 
part, was chronic right knee pain.  A July 2000 VA treatment 
record reflects an assessment of patellofemoral pain.  
However, there is no objective evidence of dislocated 
cartilage of the right knee.  The March and June 2000 X-ray 
examinations of the right knee did not detect dislocated 
cartilage.  There is no objective evidence of locking or 
effusion of the right knee.  Examination of the right knee in 
June 2000 did not detect locking.  The right knee had normal 
and full movement.  There was no objective finding of 
effusion upon physical examination.  

Thus, the Board finds that a 20 percent evaluation is not 
warranted under Diagnostic Code 5258, since there is no 
evidence of dislocation of the right knee cartilage or 
frequent episodes of locking or effusion of the right knee.  

Diagnostic Code 5260 [limitation of flexion of the leg] and 
Diagnostic Code 5261 [limitation of extension of the leg] are 
not for application, since there is no medical evidence of 
limitation of extension or flexion of the right knee.  The 
medical evidence of record shows that the veteran has full 
range of active motion of the right knee.  VA examination 
report dated in June 2000 indicates that range of motion of 
the right knee was full.  The Board notes that the medical 
evidence of record, dated from 1992 to present consistently 
shows that the veteran has full range of motion of the right 
knee.  As such, even considering the DeLuca factors, a 
compensable evaluation based on limitation of motion, let 
alone one in excess of 10 percent, is not shown.

As a final point, the Board acknowledges that a March 2000 X-
ray examination report reflects an impression of mild 
degenerative joint disease of the right knee.  However, a 
more recent X-ray examination in June 2000 indicated that the 
right knee was normal and the June 2000 VA examination report 
does not reflect a diagnosis of degenerative arthritis of the 
right knee.  The Board also notes that the X-ray examinations 
in service and the 1992 post-service X-ray examination 
indicate that the right knee were normal.  Thus, the Board 
finds that Diagnostic Code 5003 [degenerative arthritis] is 
not for application because it is not established by the 
evidence of record that the veteran currently has 
degenerative arthritis of the right knee.  As such, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not applicable.  

Conclusion

In summary, a 10 percent evaluation for the service-connected 
chondromalacia and Osgood-Schlatter's disease of the right 
knee is warranted, for the reasons and bases described above.  
The evidence of record supports the veteran's claim for an 
increased evaluation.  The benefit sought on appeal is 
granted to that extent.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for status post neer acromioplasty for the left 
shoulder impingement syndrome.

Factual Background

Service medical records indicate that a November 1987 X-ray 
examination was positive for acromioclavicular calcification 
of the left distal clavicle.  In May 1991, left shoulder 
impingement syndrome was diagnosed and the veteran underwent 
a Neer acromioplasty.  An August 1991 X-ray and Magnetic 
Resonance Imaging (MRI) confirmed the presence of an 
impingement syndrome that was markedly accentuated by the 
presence of an osteophytic that was a degenerative process of 
the left acromioclavicular joint.  A December 1991 Physical 
Evaluation Board report reflects a diagnosis of left shoulder 
impingement syndrome and left shoulder arthralgia.   

An April 1992 VA orthopedic examination report indicates that 
physical examination revealed diffuse tenderness over the 
shoulder.  There was a fairly normal range of motion of the 
left shoulder with pain on all motions, particularly 
abduction.  Strength throughout the shoulder was 4/5 compared 
to 5/5 on the right.  It was noted that the veteran was 
right-handed.  The impression, in pertinent part, was 
residual injury of the left shoulder, postoperative.  

A November 1995 VA examination report reveals that the 
veteran had full range of motion of the left shoulder with 
pain at the extremes of flexion, abduction, and external 
rotation.  Internal rotation was full.  There was some 
tenderness over the anterior aspect of both shoulders.  The 
assessment was bilateral impingement syndrome status post 
operative resection of the left distal clavicle and Neer 
arthroplasty of the left shoulder.  X-ray examination of the 
left shoulder revealed mild subluxation of the left 
acromioclavicular joint with widened joint space.  

A June 2000 VA examination report reveals that the veteran 
reported that his left shoulder symptoms had worsened.  As 
noted above, at the outset of the report, the examiner 
indicated that he had reviewed the veteran's claims folder.  
During the examination, the veteran complained of having 
decreased range of motion and indicated he was unable to 
tolerate much physical work.  He also reported having 
swelling depending on the use and weather change.  The 
precipitating factors for the left shoulder was any type of 
overhead activity.  Tylenol helped to alleviate the pain.  
Examination of the left shoulder revealed a scar on the 
anterior aspect of the left shoulder that was nontender.  The 
veteran had full flexion and abduction of the left shoulder 
with pain at the end of the range of motion.  Muscle strength 
of the shoulder flexors and abductors was 5/5.  Left shoulder 
internal rotation was limited to 70 degrees by pain.  Muscle 
strength was 4/5.  External rotation of the left shoulder was 
to 80 degrees and was limited by pain.  Muscle strength was 
4/5 and there was atrophy of the deltoid muscle.  X-ray 
examination of the left shoulder revealed degenerative 
arthritis of the acromioclavicular joint of the left 
shoulder.  The impression was chronic left shoulder pain and 
left shoulder impingement syndrome status post acromioplasty.  
The examiner noted that the impairment of the left shoulder 
was limited mobility.  

Discussion

The RO assigned a 10 percent disability evaluation to the 
veteran's status post neer acromioplasty for the left 
shoulder impingement syndrome, by analogy, under the 
provisions of Diagnostic Code 5203, impairment of the 
clavicle or scapula.  See 38 C.F.R. § 4.20.  As noted above, 
however, the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.  In this case, following a careful review of 
the record, the Board finds that the veteran's left shoulder 
disability is more appropriately evaluated under Diagnostic 
Code 5201.

Diagnostic Code 5201 provides that, for the minor extremity, 
to warrant the assignment of a 30 percent evaluation for a 
disability on the basis of limitation of motion of the minor 
(left) arm, motion must be limited to 25 degrees from the 
side.  Assignment of a 20 percent evaluation contemplates 
limitation of motion of the arm midway between the side and 
shoulder level.  In addition, if arm motion is limited to 
shoulder level, assignment of a 20 percent disability 
evaluation is also warranted.

The medical evidence shows that on VA examination in June 
2000, the veteran had full flexion and full abduction of the 
left shoulder; however, the examiner indicated that the 
motion was accompanied by objective evidence of pain.  As 
such, the Board finds that the left shoulder disability is 
manifested by some limitation of motion due to pain; 
"standard" ranges of motion on abduction and flexion are to 
180 degrees each.  See 38 C.F.R. § 4.71, Plate I.  Thus, 
although the objective medical evidence demonstrates that the 
veteran is able to raise his arm above shoulder level (90 
degrees), movement on both abduction and forward flexion were 
accomplished with pain; in fact, he was able to accomplish 
full range of motion of the left arm.  Because the veteran 
experiences pain on motion, however, the Board finds that the 
veteran likely experiences additional functional loss during 
flare-ups beyond that objectively shown.  Although the record 
does not clearly indicate the extent of the additional 
functional loss, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, it is conceivable 
that the veteran's left shoulder disability results in 
overall functional loss comparable to motion limited to 
shoulder level.  As such, the criteria for a 20 percent 
evaluation under Diagnostic Code 5201 are met.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Moreover, 
this determination is consistent with the provisions of 
38 C.F.R. § 4.59, which specifically provides that actually 
painful motion due to unstable or malaligned joints due to 
healed injury is entitled to the minimum compensable 
evaluation for the joint, i.e., 20 percent under Diagnostic 
Code 5201. 

The record, however, presents no basis for assignment of more 
than a 20 percent evaluation under Diagnostic Code 5201 or 
any other potentially applicable diagnostic code, even when 
functional loss due to pain (and other factors) is 
considered.  The veteran exhibited full range of motion, 
albeit with pain.  In light of this finding, the Board 
concludes that there is no objective indication that he 
suffers from such debilitating pain, weakness, and/or 
instability to warrant a higher disability evaluation (for 
disability comparable to limitation of motion to between the 
side and shoulder level, which in any event warrants a 20 
percent rating too) under Diagnostic Code 5201.  

With regard to the consideration of other diagnostic codes, 
the Board notes that the current 20 percent evaluation is the 
maximum assignable under Diagnostic Code 5202 (for impairment 
of the humerus, such as recurrent dislocation of the 
scapulohumeral joint) and Diagnostic 5203 (for impairment of 
the clavicle or scapula, such as dislocation, nonunion or 
malunion); thus, consideration of those codes is not 
beneficial to the veteran.  Furthermore, in the absence of 
evidence of, or of disability comparable to, ankylosis, 
evaluation under Diagnostic Code 5200, the only other 
potentially applicable diagnostic code that provides an 
evaluation in excess of 20 percent for minor shoulder 
disability, is not applicable. 

Conclusion

In summary, a disability evaluation of 20 percent for the 
service-connected status post neer acromioplasty for the left 
shoulder impingement syndrome is warranted, for the reasons 
and bases described above.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 20 percent for the 
service-connected left shoulder disability.  The benefit 
sought on appeal is accordingly granted to the extent 
indicated above.


ORDER

Entitlement to a 10 percent evaluation for chondromalacia and 
Osgood-Schlatter's disease of the right knee is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a disability evaluation in excess of 20 
percent for status post neer acromioplasty for the left 
shoulder impingement syndrome is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

